United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2903
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Donald Richard Sheldon

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                           Submitted: February 13, 2015
                             Filed: February 25, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Donald Sheldon directly appeals the sentence that the district court1 imposed
upon his guilty plea to a drug offense. His counsel moves to withdraw, and in a brief

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
filed under Anders v. California, 386 U.S. 738 (1967), he argues that the sentence is
unreasonable.

       Upon careful review, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (appellate review of sentencing decision), we conclude that the
sentence is not unreasonable: the district court carefully considered relevant
sentencing factors and did not commit a clear error in judgment in weighing the
factors, and sentenced Sheldon at the bottom of the undisputed Guidelines range, see
Gall v. United States, 552 U.S. 38, 51 (2007) (if sentence is within Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Bridges,
569 F.3d 374, 379 (8th Cir. 2009) (sentencing court has wide latitude to weigh 18
U.S.C. § 3553(a) factors and assign some factors greater weight than others). Further,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-